Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 1, 2021 has been entered and made of record. Claims 1, 8, 13, and 18 have been amended; and claims 21-24 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, (US-PGPUB 2003/0048926) in view of Petterson et al, (US-PGPUB 2017/0296129).

In regards to claim 1, Watanabe discloses a marker-less subject tracking 
system, (see at least: Fig. 1), comprising: 
an input port, (11 in Fig. 1), for receiving video of a subject performing a task, (see at least: Figs. 1, 5, and Par. 0050, and Par. 0068, the recording section 11 receives images of a location that is to be observed, and recognizes the attitude or actions of respective persons in the moving images, [i.e., the recording section 11 implicitly receives video of a subject performing a task]); and
a controller in communication with the input port, (see at least: Fig. 1, the surveillance system 1-A implicitly comprises a controller or processor in communication with the recording section 11 and the identifying section 21), the controller is configured to: 
identify one of a beginning of the task performed by the subject in the video and an ending of the task performed by the subject in the video, (see at least: Par. 0074, if the person is moving, the attitude and behavior recognizing section 13 derives, at the movement start time information and end time information, [i.e., implicitly identifying at least one of beginning and ending of the task performed by the subject in the video]).
Watanabe does not expressly disclose determining a twisting position of the subject performing the task in the video without data from sensors configured to be worn by the subject.
However, Petterson discloses determining a twisting position of the subject performing the task in the video without data from sensors configured to be worn by the subject, (see at least: 0046, the activity includes performing at least one lifting action. Par. 0101, rather than using a wearable sensor 112, the system 100 may include external sensors (e.g., an optical sensing system with dot trackers, video analysis, etc.) that are operable to determine yaw/pitch/roll measurements, [i.e., determining yaw/pitch/roll measurements based on performing a video analysis implicitly on video images captured by video camera(s)]. Further, Par. 0052, discloses using the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., using the set of YPR values for the body, identified in the video based on video analysis, “without data from sensors configured to be worn by the subject”, for determining at least a twist position of the person performing a lifting activity]).
Watanabe and Petterson are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Watanabe, to use the YPR set values obtained by the external sensor(s), as though by Petterson, in order to determine at least the twisting position of the person performing the activity, (Petterson, Par. 0052).
Note that the non-patent-literature, SangUk Han et al, (“A vision-based motion 
capture and recognition framework for behavior-based safety management”, Automation in Construction 35 (2013) 131–141), (thereafter referenced as Han et al), discloses also the following limitation of claim 1: “determining a twisting position of the subject performing the task in the video without data from sensors configured to be worn by the subject”, (see at least: page 132, right-hand-column, second paragraph, discloses “performing pattern recognition approach using motion templates for detection based on checklist”; and Table 1 discloses checklist example for behavior-based worker observation, comprising body positions and motion, “ergonomic injury”: twisting position. Further, Page 139, right-hand-column, last paragraph, through page 140, left-hand-column, first paragraph, discloses that “3D skeleton models extracted from videos can be used to observe workers postures and actions from ergonomic perspective, [i.e., determining the body positions and motion, “ergonomic injury”, such as twisting position of the subject performing the task in the video based on 3D skeleton models extracted from videos)

In regards to claim 4, the combine teaching Watanabe and Petterson as whole discloses the limitation of claim 1.
Furthermore, Watanabe discloses wherein the controller is configured to identify the one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video, based on determining when a ghost effect first appears in the video, (Watanabe, see at least: Par. 0074-0075, the movement start position information is the position of the person in the surveillance image when the action of the person changed from a stationary state to a moving state, or, if the person has entered into the scene, (i.e., the ghost effect first appears in the video implicitly when the action of the person changed from a stationary state to a moving state, or, if the person has entered into the scene]), it is the position at which the person is first depicted in the surveillance image, [i.e., the movement start position information and end position information is implicitly determined based on determining when the action of the person changed from a stationary state to a moving state, or, if the person has entered into the scene, “based on determining when a ghost effect first appears in the video”]).

In regards to claim 5, the combine teaching Watanabe and Petterson as whole discloses the limitation of claim 4.
Furthermore, Watanabe discloses wherein the controller is configured to determine a frame in the video at which the ghost effect first appears and identify the frame as when the identified one of the beginning of the task performed by the subject in the digital and the ending of the task performed by the subject in the video occurs, 

In regards to claim 6, the combine teaching Watanabe and Petterson as whole discloses the limitation of claim 4.
Furthermore, Watanabe discloses wherein the controller is configured to: identify when the task begins based on determining a frame in the video in which a first ghost effect first appears; and identify when the task ends based on determining a frame in the video in which a second ghost effect first appears, (Watanabe, see at least: Par. 0074-0075, the movement start position information and end position information in the surveillance image is implicitly identified based on the surveillance image in which when the action of the person changed from a stationary state to a moving state “a first ghost effect first appears”, and when the action of the person changes from the moving state to a stationary state, “a second ghost effect first appears”).

Claims 2, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, and Petterson et al, as applied to claim 1 above; and further in view of Elhawary et al, (US-PGPUB 2017/0245806)

In regards to claim 2, the combine teaching Watanabe and Petterson as whole discloses the limitation of claim 1.
Furthermore, Petterson discloses determining a twisting position of the subject performing the task in the video, (Petterson, see at least: Par. 0052); but does not expressly disclose wherein the twisting position of the subject performing the task in the video is determined for a time when each of the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.
However, Elhawary et al discloses also the determining a twisting position of the subject performing the task in the video, (Par. 0082, determining lifting by measuring at least an asymmetry angle of how much the workers back is twisted during the lifting process, based on measuring the amount of rotation of the workers back, [i.e., implicitly measuring twisting angle/position]. Further, Par. 0077-0078, discloses identifying beginning and end point of a lifting activity, and processing data from the point of time of the initiation of the lifting activity immediately upon detecting the initiation of a lifting activity, [i.e., the lifting task involving the twisting workers back is determined for the time of when each of the beginning point and ending point of a lifting activity in video occurs]).
Watanabe and Petterson and Elhawary et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and Petterson, to process the data from the point of time of beginning and ending the lifting activity, as though by Elhawary, in order to identify the risk during the lifting activities over time, (Elhawary, Par. 0015)

In regards to claim 9, the combine teaching Watanabe and Petterson as whole discloses the limitation of claim 1.
Furthermore, Watanabe discloses identifying the beginning of the task performed by the subject in the video and an ending of the task performed by the subject in the video, (Watanabe, see at least: Par. 0074); but the combine teaching Watanabe and Petterson as whole does not expressly disclose the identifying beginning of the task performed by the subject in the video by identifying a beginning of a lift performed by the subject in the video; and identifying the ending of the task performed by the subject in the video by identifying an ending of the lift.
However, Elhawary et al discloses beginning of the task performed by the subject in the video by identifying a beginning of a lift performed by the subject in the video; and identifying the ending of the task performed by the subject in the video by identifying an ending of the lift, (see at least: Par. 0028, identifying an initiation time for the lifting activity and a conclusion time for the lifting activity. Further, Par. 0073, discloses the detection of an initiation of a lifting activity and an end point of the lifting activity by way of a rules-based approach directly using variables obtained from the sensor data, or based on variables detectable after only minimal signal processing).
Watanabe and Petterson and Elhawary et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and Petterson, to use a rules-based variable obtained from the sensor data, as though 
In regards to claim 10, the combine teaching Watanabe and Petterson as whole discloses the limitation of claim 1.
The combine teaching Watanabe and Petterson as whole does not expressly disclose identifying a location of a first feature of the subject in a frame of the video; identifying a location of a second feature of the subject in the frame of the video; and determining the twisting position of the subject in the frame of the video based on the identified location of the first feature of the subject and the identified location of the second feature of the subject
However, Elhawary et al discloses identifying a location of a first feature of the subject in a frame of the video; identifying a location of a second feature of the subject in the frame of the video, (see at least: Par. 0076-0077, the lifting activity may comprise the entirety of the moving of an object from a first location to a second location, and 
generating a first segment of data, (first feature), corresponding to lift data from the wrist sensor and a second segment of data, (second feature), corresponding to lift data from the back sensor, [i.e., implicitly identifying a location of the first segment of data, “first feature”, of the subject in a frame of the video; identifying a location of the second segment of data, “second feature” of the subject in the frame of the video]); and determining the twisting position of the subject in the frame of the video based on the identified location of the first feature of the subject and the identified location of the second feature of the subject, (see at least: Par. 0082, the asymmetry angle is a measure of how 
Watanabe and Petterson and Elhawary et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and Petterson, to use the first location where a worker picks up a package, and the second location, where the worker places it down, as though by Elhawary, in order to measure and evaluate the amount of rotation of the workers back, (Elhawary, Par. 0082).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, and Petterson et al, as applied to claim 4 above; and further in view of Gordon et al (US-PGPUB 2016/0150219)

Furthermore, Watanabe discloses wherein the controller is configured to identify a location of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video based on a location of the ghost effect in the digital video, (Watanabe, see at least: Par. 0074-0075, the movement start position information is the position of the person in the surveillance image when the action of the person changed from a stationary state to a moving state, or, if the person has entered into the scene, and when the action of the person changes from the moving state to a stationary state, [i.e., implicitly identifying a location of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video based on a location of the ghost effect in the digital video]).
The combine teaching Watanabe and Petterson as whole does not expressly disclose identifying a location of hands of the subject in the video
Gordon et al discloses identifying a location of hands of the subject in the video, (see at least: Par. 0067-0068, use the depth information and image recognition processing that distinguishes the person from the background, and once the person is identified, the hand of the person may be identified as a region of interest 415, [i.e., the region of interest implicitly corresponds to the hand location of the subject in the video])
Watanabe and Petterson and Gordon et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, and Petterson et al, as applied to claim 1 above; and further in view of Gartner et al, (US-PGPUB 2003/0042401); and further in view of Dumont et al, (US-PGPUB 2015/0317780)
The combine teaching Watanabe and Petterson as whole discloses the limitation of claim 1.
The combine teaching Watanabe and Petterson as whole does not expressly disclose wherein the video includes a first video from a first camera and a second video from a second camera; and the controller is configured to: determine a position of the first 
However, Gartner et al discloses wherein the video includes a first video from a first camera and a second video from a second camera, (see at least: Par. 0011, a motion capture of a target object, comprising a first camera; and a second camera, [i.e., implicitly acquiring first video image and second video image from the first and the second cameras, respectively]); and the controller is configured to: determine three-dimensional locations of a first set of features of the subject performing the task in the video based on the position of the first camera relative to the position of the second camera, the first set of features as captured in the first video, and the first set of features as captured in the second video; and determine three dimensional locations of a second set of features of the subject performing the task in the video based on the position of the first camera relative to the position of the second camera, the second set of features as captured in the first video, and the second set of features as captured in the second video, (see at least: Par. 0033-0034, determining disparities between the control points in the images from the first camera and the images from the second camera; and determining 3D positions of the control points in corresponding ones of the images taken at a same time by the first and second cameras by using the disparities and calibration information comprising relative position and angular alignment of the cameras, [i.e., implicitly determining 3D locations of a first and second set of feature points, “feature set”, of the subject performing the task in the video based on the position of the first camera relative to the position of the second camera, the first set of features as captured in the first video, and the first set of features as captured in the second video, the second set of features as captured in the first video, and the second set of features as captured in the second video, based on the disparities and calibration information comprising relative position and angular alignment of the cameras]).
Watanabe and Petterson and Gartner et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and Petterson, to use the disparities and calibration information of the cameras, as though by Gartner et al, in order to determine the 3D locations of the first and second set of feature points, based on relative position and angular alignment of the cameras, (Gartner et al, Par. 0034).
The combine teaching Watanabe, Petterson, and Gartner et al, as whole does not expressly disclose determine a position of the first camera relative to a position of the second camera based on the first video and the second video
Dumont discloses determine a position of the first camera relative to a position of the second camera based on the first video and the second video, (see at least: Fig. 5, 
Watanabe, Petterson, Gartner et al, and Dumont are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and Petterson, to use t the processing system 112, as though by Dumont, in order to compute the position of camera 102 relative to camera 108, (Dumont, Par. 0052)

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, (US-PGPUB 2003/0048926) in view of SangUk Han et al, (“A vision-based motion capture and recognition framework for behavior-based safety management”, Automation in Construction 35 (2013) 131–141), (thereafter referenced as Han et al)

In regards to claim 13, Watanabe discloses a computer readable medium having stored thereon in a non-transitory state a program code for use by a computing device, the program code causing the computing device to execute a method for tracking a subject in video, (see at least: Par. 0002, surveillance program for automatically detecting a person matching prescribed conditions from surveillance images captured by means of a surveillance camera), comprising:
identifying a subject within a frame of video, (see at least: Figs. 1, 5, and Par. 0050, and Par. 0068, the recording section 11 recognizes the attitude or actions of respective persons in the moving images, [i.e., implicitly identifying a subject within a frame of video]); and
identifying one of a beginning of a task performed by the subject in the video and an ending of the task performed by the subject in the video, (see at least: Par. 0074, if the person is moving, the attitude and behavior recognizing section 13 derives, at the least, movement start position information and end position information, and movement start time information and end time information, [i.e., implicitly identifying at least one of beginning and ending of the task performed by the subject in the video]).
Watanabe does not expressly disclose determining a twisting position of the subject performing the task in the video based on one or more body features of the subject identified in the video.
However, Han et al discloses determining a twisting position of the subject performing the task in the video based on one or more body features of the subject identified in the video, (page 132, right-hand-column, second paragraph, discloses “performing pattern recognition approach using motion templates for detection based on checklist”; and Table 1 discloses checklist example for behavior-based worker observation, comprising body positions and motion, “ergonomic injury”: twisting position. Further, Page 133, section 4.3, through page 134, let-hand-column, first paragraph, discloses “3D human skeleton models are extracted such that they can be compared with motion templates for detection, where the 3D human skeleton models are estimated based on the 3D locations of body joints; and Page 139, right-hand-column, last paragraph, through page 140, left-hand-column, first paragraph, discloses that “3D skeleton models extracted from videos can be used to observe workers postures and actions from ergonomic perspective, [i.e., determining the body positions and motion, “ergonomic injury”, such as twisting position of the subject performing the task in the video based on the 3D locations of body joints of the 3D human skeleton models]).
Watanabe and Han et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Watanabe, to perform pattern recognition approach by comparing 3D skeleton models extracted from videos to checklist, as though by Han et al, in order to detect unsafe actions and postures such as ergonomic injury, (page 132, right-hand-column, second paragraph, and Table 1).

In regards to claim 16, the combine teaching Watanabe and Han et al as whole discloses the limitation of claim 1.
Furthermore, Watanabe discloses wherein the controller is configured to identify the one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video, based on determining when a ghost effect first appears in the video, (Watanabe, see at least: Par. 0074-0075, the movement start position information is the position of the person in the surveillance image when the action of the person changed from a stationary state to a moving state, or, if the person has entered into the scene, (i.e., the ghost effect first appears in the video implicitly when the action of the person changed from a stationary state to a moving state, or, if the person has entered into the scene]), it is the position at which the person is first depicted in the surveillance image, [i.e., the movement start position information and end position information is implicitly determined based on determining when the action of the person changed from a stationary state to a moving state, or, if the person has entered into the scene, “based on determining when a ghost effect first appears in the video”]).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Han et al, as applied to claim 13 above; and further in view of Elhawary et al, (US-PGPUB 2017/0245806)

In regards to claim 14, the combine teaching Watanabe and Han et al as whole discloses the limitation of claim 13.
The combine teaching Watanabe and Han et al does not expressly disclose wherein the twisting position of the subject performing the task in the video is determined for a time when each of the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.
However, Elhawary et al discloses also the determining a twisting position of the subject performing the task in the video, (Par. 0082, determining lifting by measuring at least an asymmetry angle of how much the workers back is twisted during the lifting process, based on measuring the amount of rotation of the workers back, [i.e., implicitly measuring twisting angle/position]. Further, Par. 0077-0078, discloses identifying beginning and end point of a lifting activity, and processing data from the point of time of the initiation of the lifting activity immediately upon detecting the initiation of a lifting activity, [i.e., the lifting task involving the twisting workers back is determined for the time of when each of the beginning point and ending point of a lifting activity in video occurs]).
Watanabe and Han et al and Elhawary et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and Han et al, to process the data from the point of time of beginning and ending the lifting activity, as though by Elhawary, in order to identify the risk during the lifting activities over time, (Elhawary, Par. 0015)

In regards to claim 17, the combine teaching Watanabe and Han et al as whole discloses the limitation of claim 13.
The combine teaching Watanabe and Han et al as whole does not expressly disclose identifying a location of a first feature of the subject in a frame of the video; identifying a location of a second feature of the subject in the frame of the video; and determining the twisting position of the subject in the frame of the video based on the identified location of the first feature of the subject and the identified location of the second feature of the subject
However, Elhawary et al discloses identifying a location of a first feature of the subject in a frame of the video; identifying a location of a second feature of the subject in the frame of the video, (see at least: Par. 0076-0077, the lifting activity may comprise the entirety of the moving of an object from a first location to a second location, and 
generating a first segment of data, (first feature), corresponding to lift data from the wrist sensor and a second segment of data, (second feature), corresponding to lift data from the back sensor, [i.e., implicitly identifying a location of the first segment of data, “first feature”, of the subject in a frame of the video; identifying a location of the second segment of data, “second feature” of the subject in the frame of the video]); and determining the twisting position of the subject in the frame of the video based on the identified location of the first feature of the subject and the identified location of the second feature of the subject, (see at least: Par. 0082, the asymmetry angle is a measure of how much the workers back is twisted during the process, (the back implicitly represent the twisting position of the worker). Where a worker 140 picks up a package 150 in a first location 160 and places it down in a second location 170, the amount of rotation of the workers back is measured and evaluated, [i.e., the twisting position of the worker, is implicitly determined based on the identified location of the first segment of data, “the first location of the first feature”, of the worker; and the identified location of the second segment of data, “the second location of second feature” of the worker]).
Watanabe and Han et al and Elhawary et al are combinable because they are both concern with monitoring a moving object in video. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Watanabe and Han et al, to use the first location where a worker picks up a package, and the second location, where the worker places it down, as though by Elhawary, in order to measure and evaluate the amount of rotation of the workers back, (Elhawary, Par. 0082).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chojnowski, (US-PGPUB 2017/0053422) in view of SangUk Han et al, (“A vision-based motion capture and recognition framework for behavior-based safety management”, Automation in Construction 35 (2013) 131–141), (thereafter referenced as Han et al)

In regards to claim 18, Chojnowski discloses a marker-less tracking system 
comprising: a processor; and memory in communication with the processor, (see at least: Par. 0005, the CPU processor obviously comprises a processor; and memory in communication with the processor), the memory includes instructions executable by the processor to: 
determine three-dimensional coordinates of body feature points of a subject in video, (Par. 0045, determining 3D coordinates of the set of body feature points using the camera calibration data computed by the mobile device, “video camera”)
Chojnowski does not expressly disclose determining a body asymmetry angle of the subject in the video based on the three-dimensional coordinates of the body feature points.

Chojnowski and Han et al are combinable because they are both concerned with object tracking. Therefore, it would have been to a person of ordinary skill in the art, to modify Chojnowski, to use the vision-based behavior monitoring approach, as though by Han et al, in order to extract 3D skeletons, and analyzing the patterns of and similarity between the two datasets to detect the unsafe actions, (Han, Page 0132, right-hand-column, under section 4)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chojnowski, and Han et al, as applied to claim 18 above; and further in view of  


In regards to claim 19, the combine teaching Chojnowski and Han et al as whole discloses the limitations of claim 18.
Furthermore, Chojnowski discloses capturing of frontal and a side 2D image by camera 65, (i.e., 2D coordinates), and generate 3D model from the two images, (see at least: Fig. 6, and Par. 0058), and the mapping function, which maps the surface of the test model (the model body) to the subject's body model, [i.e., mapping 2D coordinate system to the 3D coordinate system, and determining 3D model from the 2D images], (Chojnowski, see at least: Par. 0076-0078).
However, the combine teaching Chojnowski and Han et al as whole, does not expressly disclose the identifying two-dimensional coordinates of the body feature points of the subject in the video; and determining the three-dimensional coordinates of the body feature points of the subject based on the two-dimensional coordinates of the body feature points of the subject.
Kuo et al discloses capturing a plurality of groups of human images of at least one part of the human body part, (step S02 in Fig. 1), and the image processing unit 12 analyzes each of the groups of the human images to recognize a plurality of feature points (such as twelve feature points C1-C12) in each of the groups of the human images I1-I100 (step S03 in Fig. 1), [i.e., implicitly identifying two-dimensional coordinates of the body feature points of the subject in the video]; and generates three-dimensional coordinates for the twelve feature points C1-C12 of each of the groups of the human images I1-I100 (step S04 in Fig. 1), [i.e., implicitly determining the three-dimensional coordinates of the body feature points of the subject based on the two-dimensional 
Chojnowski, and Han et al and Kuo et al are combinable because they are all concerned with the object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chojnowski and Han et al, to use the image processing unit 12, as though by Kuo et al, in order to recognize a plurality of feature points in 2D coordinate system of the body, and generating three-dimensional coordinates for the plurality of the feature points of the human body part, (Kuo, Par. 0021).

In regards to claim 20, the combine teaching Chojnowski, Han et al, and Kuo et al as whole discloses the limitations of claim 19. 
Furthermore, Kuo et al discloses identify a first set of two-dimensional coordinates of the body feature points of the subject in two-dimensional video from a first camera; and identify a second set of two-dimensional coordinates of the body feature points of the subject in two-dimensional video from a second camera, (Fig. 8, and see at least: Par. 0031, the image capturing unit 11, which is a dual-camera device, including two lens 114 and 115, (i.e., first and second cameras); and using the lens 114 and 115 to generate a group of two-dimensional human images (for example, the groups of the human images generated by the lens 114 is the left images, the groups of the human images generated by the lens 115 is the right images); and the image processing unit 12 calculates the depth information of the feature points C1-C12 of each group of the images I1-I100, [i.e., the processor image processing unit 12, implicitly generates first and second sets of two-dimensional coordinates of the body feature points C1-C12  for the lens 114 and the lens 
wherein the three dimensional body feature points of the subject are determined based on the first set of two-dimensional coordinates of the body feature points of the subject and the second set of two-dimensional coordinates of the body features points of the subject, (see at least: Fig. 8, and Par. 0031, the processor image processing unit 12 calculates the depth information of the feature points C1-C12 of each group of the images I1-I100 by using the similar triangular principle according to the distance between the two lens 114 and 115, the focal distance and the pixel-value difference, to generate the three-dimensional coordinates of the feature points C1-C12 of each group of the images I1-I100, [i.e., generating three dimensional body feature points based on the first and second sets of two-dimensional coordinates of the body feature points C1-C12  for the lens 114 and the lens 115).

Allowable Subject Matter
Claim 3, 8, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal position, twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

A further prior art of record, Elhawary et al, (US-PGPUB 2017/0245806), discloses also the determining a twisting position of the subject performing the task in the video, (see at least: Par. 0082, an asymmetry angle is a measure of how much the workers back is twisted during the lifting process, based on measuring the amount of rotation of the workers back, [i.e., implicitly measuring twisting angle/position]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs; but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

frame where a particular sensor detected action starts, ends, or occurs); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the controller is configured to determine the twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video”

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

A further prior art of record, Gordon et al (US-PGPUB 2016/0150219), discloses identifying a location of hands of the subject in the video, (see at least: Par. 0067-0068, use the depth information and image recognition processing that distinguishes the person from the background, and once the person is identified, the hand of the person may be identified as a region of interest 415, [i.e., the region of interest implicitly corresponds to the hand location of the subject in the video]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

The non-patent-literature Han et al, (“A vision-based motion capture and recognition framework for behavior-based safety management”, Automation in Construction 35 (2013) 131–141), discloses determining the twisting position of the subject performing the task in the video based on the location of hands of the subject in the video, (see at least: page 132, right-hand-column, second paragraph, discloses “performing pattern recognition approach using motion templates for detection based on checklist”; and Table 1 discloses checklist example for behavior-based worker observation, comprising body positions and motion, “ergonomic injury”: twisting position. Further, Page 139, right-hand-column, last paragraph, through page 140, left-hand-column, first paragraph, discloses that “3D skeleton models extracted from videos, can be used to observe workers postures and actions from ergonomic perspective, [i.e., determining the body positions and motion, “ergonomic injury”, such as twisting position of the subject performing the task in the video based implicitly on location of hands of the 3D skeleton human models extracted from videos); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

With respect to claim 12, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video

A further prior art of record, Gartner et al, (US-PGPUB 2003/0042401) discloses determining three-dimensional locations of a first set of features of the subject performing the task in the video based on the position of the first camera relative to the position of the second camera, (see at least: Par. 0033-0034); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the 

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 3. As such, claim 15 is in condition for allowance, for at least similar reasons, as stated above.




Claims 21-24 are allowable over the prior art of record.

With respect to claim 21, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determine a twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs”.

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal position, twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

A further prior art of record, Elhawary et al, (US-PGPUB 2017/0245806), discloses also the determining a twisting position of the subject performing the task in the video, (see at least: Par. 0082, an asymmetry angle is a measure of how much the workers back is twisted during the lifting process, based on measuring the amount of rotation of the workers back, [i.e., implicitly measuring twisting angle/position]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs; but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

An additional prior art of record, Lokshin et al, (US-PGPUB 2017/0118539), discloses the identifying a frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs, (Par. 0012, identifying an exact frame where a particular sensor detected action starts, ends, or occurs); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

With respect to claim 22, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining a twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video”

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal position, twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

A further prior art of record, Gordon et al (US-PGPUB 2016/0150219), discloses identifying a location of hands of the subject in the video, (see at least: Par. 0067-0068, use the depth information and image recognition processing that distinguishes the person from the background, and once the person is identified, the hand of the person may be identified as a region of interest 415, [i.e., the region of interest implicitly corresponds to the hand location of the subject in the video]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

The non-patent-literature Han et al, (“A vision-based motion capture and recognition framework for behavior-based safety management”, Automation in Construction 35 (2013) 131–141), discloses determining the twisting position of the subject performing the task in the video based on the location of hands of the subject in the video, (see at least: page 132, right-hand-column, second paragraph, discloses “performing pattern recognition approach using motion templates for detection based on checklist”; and Table 1 discloses checklist example for behavior-based worker observation, comprising body positions and motion, “ergonomic injury”: twisting position. Further, Page 139, right-hand-column, last paragraph, through page 140, left-hand-column, first paragraph, discloses that “3D skeleton models extracted from videos, can be used to observe workers postures and actions from ergonomic perspective, [i.e., determining the body positions and motion, “ergonomic injury”, such as twisting position of the subject performing the task in the video based implicitly on location of hands of the 3D skeleton human models extracted from videos); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

With respect to claim 23, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determine a twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video”

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video

A further prior art of record, Gartner et al, (US-PGPUB 2003/0042401) discloses determining three-dimensional locations of a first set of features of the subject performing the task in the video based on the position of the first camera relative to the position of the second camera, (see at least: Par. 0033-0034); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video

With respect to claim 24, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining a twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs”.

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal position, twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

A further prior art of record, Elhawary et al, (US-PGPUB 2017/0245806), discloses also the determining a twisting position of the subject performing the task in the video, (see at least: Par. 0082, an asymmetry angle is a measure of how much the workers back is twisted during the lifting process, based on measuring the amount of rotation of the workers back, [i.e., implicitly measuring twisting angle/position]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs; but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

An additional prior art of record, Lokshin et al, (US-PGPUB 2017/0118539), discloses the identifying a frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs, (Par. 0012, identifying an exact frame where a particular sensor detected action starts, ends, or occurs); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/03/2022